UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 COALITION FOR PARITY, INC.,

    Plaintiff,

      v.                                                     Civil No. 10-527 (CKK)
 KATHLEEN SEBELIUS in her official
 capacity as Secretary, United States
 Department of Health and Human Services,
 et al.,

    Defendants.


                                  MEMORANDUM OPINION
                                      (April 1, 2010)

       Plaintiff Coalition for Parity, Inc. has filed this action against the Secretaries of Health

and Human Services, Labor, and Treasury, along with their respective Departments (collectively,

“Defendants”), seeking to enjoin implementation of regulations promulgated to enforce the

provisions of the Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity

Act of 2008 (“MHPAEA”), Pub. L. No. 110-343 §§ 512-13, 122 Stat. 3765, 3881 (codified in

scattered sections United States Code titles 26, 29, and 42). Pursuant to the MHPAEA,

Defendants are required to issue regulations to implement the Act’s substantive provisions. See

MHPAEA § 512(d). Defendants did so on February 2, 2010, publishing Interim Final Rules

(“IFR”) in the Federal Register. See Interim Final Rules Under the Paul Wellstone and Pete

Domenici Mental Health Parity and Addiction Equity Act of 2008, 75 Fed. Reg. 5410 (Feb. 2,

2010). The Interim Final Rules are effective on April 5, 2010, and are generally applicable to

group health plans and group health insurance issuers for plan years beginning on or after July 1,
2010. See id. at 5410.

       Plaintiff filed the Complaint on April 1, 2010, the same date as this Memorandum

Opinion. Together with the Complaint, Plaintiffs filed an [2] Application for Temporary

Restraining Order (“TRO”) and a [3] Motion for Preliminary Injunction. After Defendants were

served with the Complaint, the Court asked Defendants to provide the Court with an opposition

to the Application for TRO, and Plaintiff provided the Court with a brief in reply.1 The Court

held a hearing on the Application for TRO at 4:00 p.m., considering the parties’ written

submissions and oral arguments. For the reasons expressed on the record during the TRO

hearing, as well as for the reasons stated below, the Court DENIED Plaintiff’s Application for a

Temporary Restraining Order.

                           LEGAL STANDARD AND DISCUSSION

       The standard for obtaining injunctive relief through either a temporary restraining order

or a preliminary injunction is well established. A moving party must show: (1) a substantial

likelihood of success on the merits, (2) that it would suffer irreparable injury if the injunction

were not granted, (3) that an injunction would not substantially injure other interested parties,

and (4) that the public interest would be furthered by the injunction. Chaplaincy of Full Gospel

Churches v. England, 454 F.3d 290, 297 (D.C. Cir. 2006); Hall v. Daschle, 599 F. Supp. 2d 1, 6

n.2 (D.D.C. 2009) (“[t]he same standard applies to both temporary restraining orders and to

preliminary injunctions”). In applying this four-factored standard, district courts may employ a

sliding scale as to which a particularly strong showing in one area can compensate for weakness

       1
          Because of the emergency nature of TRO proceedings, the Court asked the parties to
submit their briefs directly to the Court via fax; however, the Court has directed the parties to file
their briefs on the electronic docketing system to ensure a complete record.

                                                  2
in another. Id. (quoting CityFed Fin. Corp. v. Office of Thrift Supervision, 58 F.3d 738, 747

(D.C. Cir. 1995)). Nevertheless, both the United States Supreme Court and the Court of Appeals

for the D.C. Circuit have emphasized that a plaintiff must show at least some likelihood of

irreparable harm in the absence of an injunction. See Winter v. Nat. Res. Def. Council, Inc., __

U.S. __ , 129 S. Ct. 365, 375 (2008) (holding that a plaintiff must “demonstrate that irreparable

injury is likely in the absence of an injunction,” and not a mere “possibility”); CityFed, 58 F.3d at

747 (holding that a plaintiff must demonstrate “‘at least some injury’ for a preliminary injunction

to issue . . . [because] ‘the basis of injunctive relief in federal courts has always been irreparable

harm . . . .’” (quoting Sampson v. Murray, 415 U.S. 61, 88 (1974)).

       A.      Irreparable Injury If the TRO Is Not Granted

       Plaintiff is a coalition of managed behavioral healthcare organizations (“MBHOs”) who

contract with managed care organizations or with employers and states to manage behavioral

healthcare benefits on behalf of group health plans. See Pl.’s Mem. at 4. In their written

submissions and at the TRO hearing, Plaintiff explained that it believes it will be irreparably

injured because the Interim Final Rules impose substantive regulations that will directly impact

MBHOs. However, the parties disagreed over whether the substantive provisions of the Interim

Final Rules are binding on Plaintiff as the Rules’ effective date, which is April 5, 2010, or the

“applicability date,” which is no earlier than July 1, 2010. Plaintiff agreed at the hearing that if

the Interim Final Rules are not binding until July 1, 2010, there is no irreparable harm to justify a

Temporary Restraining Order.

       The Interim Final Rules have an “effective date” of April 5, 2010. See 75 Fed. Reg.

5410. At the hearing, Defendants asserted that all this means is that the Interim Final Rules will


                                                   3
be published in the Code of Federal Regulations on that date. Defendants argue that the plain

language of the regulations indicates that none of their substantive provisions will apply prior to

July 1, 2010. Paragraph (i) of the regulations2 provides “the requirements of this section are

applicable for plan years beginning on or after July 1, 2010.”3 See 75 Fed. Reg. 5437, 5444,

5451. Defendants stated on the record that the purpose of having an “effective date” in April

2010 was to give all affected parties a three-month period in which to get into compliance with

the new regulations. Thus, Defendants stated on the record that Plaintiff has no obligations

beginning April 5, 2010 with respect to the Interim Final Rules.

       Plaintiff, however, argues that the “applicability date” of July 1, 2010, only extends to

provisions that would be encompassed by an actual plan, and that there are substantive provisions

in the Interim Final Rules that go into effect on April 5, 2010, such as the “nonquantitative

treatment limitations” described at 75 Fed. Reg. 5443. However, the plain language of the Rules

states that “the requirements of this section are applicable for plan years beginning on or after

July 1, 2010.” The Rules do not say that only some of the requirements are applicable on that

date or that this section applies only to provisions that are incorporated in a plan. Therefore, the

Court agrees with Defendants’ reading of the Interim Final Rules and finds that they impose no

obligations affecting Plaintiff immediately on April 5, 2010.

       Plaintiff has also argued that although the government will not enforce the Interim Final

Rules until July 1, 2010, private parties may enforce the Rules as of April 5, 2010, potentially


       2
        There are three relevant regulations affected: 26 C.F.R. § 54.9812; 29 C.F.R.
§ 2590.712; 45 C.F.R. § 146.136.
       3
         Paragraph (i) also provides that a different set of rules apply for collectively-bargained
health plans, but in no event do regulations apply to plan years beginning before July 1, 2010.

                                                  4
opening MBHOs up to litigation. See Pl.’s Reply at 2. In support of this proposition, Plaintiffs

rely on this paragraph from the IFR:

       Because the statutory MHPAEA provisions are self-implementing and are generally
       effective for plan years beginning after October 3, 2009, many commenters asked for
       a good faith compliance period from Departmental enforcement until plans (and
       health insurance issuers) have time to implement changes consistent with these
       regulations. For purposes of enforcement, the Departments will take into account
       good-faith efforts to comply with a reasonable interpretation of the statutory
       MHPAEA requirements with respect to a violation that occurs before the
       applicability date of paragraph (i) of these regulations. However, this does not
       prevent participants or beneficiaries from bringing a private action.

75 Fed. Reg. 5419. However, Defendants argue, and the Court agrees, that this paragraph is

clearly referring to actions that may be brought under the statute itself, not actions that may be

brought for violations of the Interim Final Rules. Because Plaintiff has asserted that its members

are continuing to comply with the statutory requirements, this does not change the irreparable

harm analysis.

       Thus, because the Interim Final Rules will not have any substantive effect until July 1,

2010, the Court finds there is no irreparable harm to Plaintiff if the temporary restraining order is

not granted.

       B.        Standing

       During the TRO hearing, Defendants raised the question of whether Plaintiff has standing

to challenge the Interim Final Rules since Plaintiff represents neither group health plans nor

health insurance issuers, the two entities directly regulated by the Interim Final Rules.

Defendants cited Block v. Community Nutrition Institute, 467 U.S. 340 (1984), as an example of

a case in which a statutory or regulatory scheme limits the class of possible plaintiffs to those

whose conduct is directly regulated. Thus, in Community Nutrition Institute, the Supreme Court


                                                  5
held that milk consumers lacked standing to challenge milk market orders because Congress

intended causes of action to be limited to milk producers and handlers. See 467 U.S. at 347.

Although the Court has not had the benefit of briefing on this issue, the Court finds at this

preliminary stage that Plaintiff has standing to seek injunctive relief as a representative of parties

who are in privity with group health plans or health insurance issuers directly regulated under the

Interim Final Rules.

                                          CONCLUSION

       For the reasons stated above, and for the reasons expressed on the record at the TRO

hearing, the Court DENIED Plaintiff’s [2] Application for Temporary Restraining Order. The

parties agreed to establish an expedited briefing schedule to address the merits of Plaintiff’s

challenge to the Interim Final Rules. Accordingly, the Court shall enter a minute order with an

expedited briefing schedule.



Date: April 1, 2010

                                                             /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge




                                                  6